905 F.2d 1537
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CONSOLIDATED GRAIN & BARGE COMPANY, Petitioner,v.James D. SANDLIN, et al., Respondents.
No. 90-8511.
United States Court of Appeals, Sixth Circuit.
June 22, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Defendants seek permission to bring an interlocutory appeal pursuant to 28 U.S.C. Sec. 1292(b) of the district court's order denying defendant Consolidated Grain & Barge Company's motion for summary judgment on grounds that a question of fact is presented concerning whether the plaintiff is a Seaman pursuant to the Jones Act, 41 U.S.C. Sec. 688.  The plaintiff has filed a response opposing interlocutory review.


2
Upon consideration of this matter, we conclude that interlocutory review of the question certified is not appropriate.   See Cardwell v. Chesapeake & Ohio Ry. Company, 504 F.2d 444, 446 (6th Cir.1974).  It is ORDERED that the petitions for permission to appeal be denied.